Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151343-4                                                                                         Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  BRONSON METHODIST HOSPITAL,                                                                                        Justices
           Plaintiff-Appellee,
  v                                                                SC: 151343-4
                                                                   COA: 317864, 317866
                                                                   Kalamazoo CC: 2012-000600-NF
  MICHIGAN ASSIGNED CLAIMS FACILITY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 19, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the Court of Appeals erred when it concluded that the defendant
  Michigan Assigned Claims Plan could not deny the plaintiff hospital’s application for
  assignment of its claim for benefits as “an obviously ineligible claim,” MCL 500.3173a.
  The parties should not submit mere restatements of their application papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2015
         s1118
                                                                              Clerk